Citation Nr: 1515028	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  08-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left (dominant) shoulder supraspinatus tendinopathy and acromioclavicular joint (AC) joint osteoarthritis.

2.  Entitlement to an initial rating in excess of 10 percent for cervical degenerative disc disease, status post fusion, prior to September 18, 2009, and in excess of 30 percent thereafter.  

3.  Entitlement to an initial rating in excess of 10 percent for chronic left wrist pain/carpal tunnel syndrome, to include C6 and C7 radiculopathies, prior to January 19, 2011, and in excess of 30 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee.



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, R.D., and B.D.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1989 to March 1990, from September 2002 to August 2003, and from October 2004 to December 2005.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for degenerative changes of the left shoulder and assigned an initial 20 percent disability rating; granted service connection for cervical disc syndrome and assigned an initial 10 percent rating; granted service connection for carpal tunnel syndrome of the left wrist and assigned an initial 10 percent rating, and granted service connection for degenerative changes of the right knee and assigned an initial 10 percent rating.  All ratings were effective December 17, 2005, which was the day following the date of the appellant's separation from active service.  

The appellant appealed the initial ratings assigned by the RO.  Before the matter was certified to the Board, in an October 2009 rating decision, the RO increased the rating for the appellant's cervical spine disability to 30 percent, effective September 18, 2009.  In a June 2012 rating decision, the RO recharacterized the appellant's carpal tunnel syndrome of the left wrist as chronic left wrist pain/carpal tunnel syndrome, to include C6 and C7 radiculopathies, and increased the rating for that disability to 30 percent, effective January 19, 2011.  Although higher ratings were granted, the issues remain in appellate status, as the maximum schedular ratings were not assigned from the date of the award of service connection nor did the appellant withdraw his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2010, the appellant, his spouse, R.D., and B.D. testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In September 2010 and January 2013, the Board remanded the matter for additional evidentiary development and due process considerations.  For the reasons set forth below, another remand is required.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2013 remand, the Board directed the AOJ to obtain and associate with the file various records, including clinical records from the Durham VA Medical Center (VAMC) for the period from May 2008 to the present.  A review of the record indicates that the AOJ did not undertake the necessary efforts to ascertain whether complete and current records from that facility were of record.  See e.g. February 2015 deferred rating decision.  Under these circumstances, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  

In addition, the record reflects that the appellant has received treatment for his service-connected disabilities at the Asheville VAMC, the Salisbury VAMC, and the Rutherfordton VA Community Based Outpatient Clinic.  It does not appear that complete records from these facilities are currently associated with the record on appeal.  Rather, the most recent VA clinical records currently associated with the record are dated in May 2012.  

Given the nature of the issues on appeal, complete clinical records for the period from December 17, 2005, the effective date of the award of service connection for the appellant's disabilities, to the present are necessary to ensure that appropriate ratings are assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In that regard, the Board notes that the appellant has reported undergoing surgery for his service-connected cervical spine disability in January 2008 at Spine Carolina.  He reports that his surgeon was Dr. Moody.  The record contains no indication that VA has undertaken efforts to obtain these relevant records.  

Finally, the Board notes that the appellant was last examined for VA compensation purposes in December 2011.  As this case is already being remanded, the Board finds that more contemporaneous examinations are necessary to ensure complete information regarding the current severity of the appellant's service-connected disabilities is of record.  See 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder, cervical spine, left wrist, and right knee disabilities.  A specific request should be made for records corresponding to the appellant's January 2008 cervical spine surgery at Spine Carolina performed by Dr. Moody.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also review the record on appeal and ensure that it contains complete clinical records pertaining to the appellant from the Durham VAMC, the Asheville VAMC, the Salisbury VAMC, and the Rutherfordton VA Community Based Outpatient Clinic (CBOC) for the period from December 2005 to the present.  
	
The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above records are secured and associated with the record, the appellant should then be afforded a VA medical examination to ascertain the current severity and manifestations of his service-connected left shoulder disability.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.

In the examination report, the examiner should specifically delineate all symptoms attributable to the service-connected left (dominant) shoulder supraspinatus tendinopathy and AC joint joint osteoarthritis and assess the severity of each symptom.  He or she should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

A complete medical explanation based on the facts of the case and any appropriate medical literature for any opinion offered should be provided.

4.  The appellant should also be afforded a VA medical examination to ascertain the current severity and manifestations of his service-connected cervical spine disability.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.

In the examination report, the examiner should specifically delineate all symptoms attributable to the service-connected cervical degenerative disc disease, status post fusion, including any ankylosis, symptomatic scarring, and neurological impairment, and comment on the severity of those symptoms.  

He or she should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

The examiner should also state whether the appellant's service-connected cervical disc disease results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.  

A complete medical explanation based on the facts of the case and any appropriate medical literature for any opinion offered should be provided.

5.  The appellant should also be afforded a VA medical examination to ascertain the current severity and manifestations of his service-connected chronic left wrist pain/carpal tunnel syndrome, to include C6 and C7 radiculopathies.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.

In the examination report, the examiner should describe the nature and severity of all symptoms attributable to the service-connected chronic left wrist pain/carpal tunnel syndrome, to include stating whether there is symptomatology comparable to complete or incomplete paralysis, and if any incomplete paralysis identified is mild, moderate, moderately severe, or severe.  

A complete medical explanation based on the facts of the case and any appropriate medical literature for any opinion offered should be provided.

6.  The appellant should also be afforded a VA medical examination to ascertain the current severity and manifestations of his service-connected degenerative changes of the right knee.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.

In the examination report, the examiner should describe the nature and severity of all symptoms attributable to the service-connected right knee disability, to include stating whether there is any limitation of flexion, limitation of extension, recurrent subluxation, lateral instability, dislocated semilunar cartilage, or the symptomatic removal of semilunar cartilage.  

He or she should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

A complete medical explanation based on the facts of the case and any appropriate medical literature for any opinion offered should be provided.

7.  After conducting any additional development deemed necessary, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

